        Case: 3:19-cv-00800-bbc Document #: 73 Filed: 02/05/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

HEZEKIAH PINSON,

        Plaintiff,
                                                    Case No. 19-cv-800-bbc
   v.

JANESVILLE POLICE DEPT.
and SEAN JAUCH,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             2/5/2021
        Peter Oppeneer, Clerk of Court                        Date
